        Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 1 of 74




                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMONA COLON,                                      :
934 Ferry Street, Apt. 1                           :   CIVIL ACTION
Easton, PA 18042,                                  :
                                                   :
                           Plaintiff,              :
                                                   :   No.
      vs.                                          :
                                                   :
OFFICER AARON EUGENE KINNEL,                       :
Individually and in his official capacity as a     :
member of the Easton Police Department             :
48 N. 4th Street                                   :
Easton, PA 18042,                                  :
                                                   :
SERGEANT RYAN CELIA,                               :
Individually and in his official capacity as a     :
member of the Easton Police Department             :
48 N. 4th Street                                   :
Easton, PA 18042,                                  :
                                                   :
JOHN/JANE DOES 1-X,                                :
Individually and in their official capacities as   :
members of the Easton Police Department            :
48 N. 4th Street                                   :
Easton, PA 18042,                                  :
                                                   :
CHIEF CARL SCALZO,                                 :
Individually and in his official capacity as the   :
Chief of the Easton Police Department              :
48 N. 4th Street                                   :   Jury Trial Demanded
Easton, PA 18042,                                  :




                                          1
            Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 2 of 74




MAYOR SALVATORE J. PANTO, JR.,                         :
Individually and in his official capacity as           :
Mayor of the City of Easton                            :
Easton City Hall                                       :
123 South Third Street                                 :
Easton, PA 18042,                                      :
                                                       :
CITY ADMINISTRATOR LUIS CAMPOS,                        :
Individually and in his official capacity as           :
City Administrator of the City of Easton               :
Easton City Hall                                       :
123 South Third Street                                 :
Easton, PA 18042,                                      :
                                                       :
           and                                         :
                                                       :
CITY OF EASTON,                                        :
Easton City Hall                                       :
123 South Third Street                                 :
Easton, PA 18042,                                      :
                                                       :
                             Defendants.               :

                                      COMPLAINT

           NOW COMES, the Plaintiff, RAMONA COLON, by and through her legal

counsel, Robert E. Goldman, Esquire, and does hereby allege and aver the following:

 I.        JURISDICTION AND VENUE

      1.     This action is instituted under the United States Constitution, particularly

             under the provisions of the Fourth and Fourteenth Amendments, and under

             federal law, particularly the Civil Rights Act of 1871 (hereinafter referred

             to as the “Act”), as amended, 42 U.S.C. §§ 1981, 1983, 1985, 1986 and

             1988.


                                             2
        Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 3 of 74




  2.     This Court has jurisdiction in this matter pursuant to 28 U.S.C. § 1331, §

         1343(a)(3), § 1343(a)(4) and § 1367(a), regarding the principles of pendent

         and supplemental jurisdiction over related state law claims.

  3.     Venue in the Eastern District of Pennsylvania is properly laid pursuant to

         28 U.S.C. § 1391, insofar as the alleged unlawful conduct complained of

         in this Complaint, which forms the factual and legal basis of the Plaintiff’s

         claims, arose within the geographical limits of this District in general and

         within the geographical limits of the City of Easton, Pennsylvania, in

         particular.

II.    PARTIES

  4.     Plaintiff Ramona Colon (hereinafter “Colon” or “Plaintiff”) is an adult

         individual, who has a home address of 934 Ferry Street, Apt. 1, Easton,

         Northampton County, Pennsylvania, 18042.

  5.     Defendant Officer Aaron Eugene Kinnel (hereinafter referred to as

         “Kinnel”) is an adult individual who, at all times relevant hereto, was

         serving in his capacity as a sworn officer of the Easton Police Department,

         and was entrusted with the power to enforce the laws of the

         Commonwealth of Pennsylvania and the Ordinances of the City of Easton.

         Defendant Kinnel was entrusted to protect the Constitutional rights of

         those he encountered, and at all times relevant hereto, was acting under the



                                         3
     Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 4 of 74




      authority and color of law, and in concert with one or more of the other

      individual Defendants in the performance or conduct of their actions, or

      acted independently of them.

6.    Defendant Sergeant Ryan Celia (hereinafter referred to as “Celia”) is an

      adult individual who, at all times relevant hereto, was serving in his

      capacity as a sworn officer of the Easton Police Department, and was

      entrusted with the power to enforce the laws of the Commonwealth of

      Pennsylvania and the Ordinances of the City of Easton. Defendant Celia

      was entrusted to protect the Constitutional rights of those he encountered,

      and at all times relevant hereto, was acting under the authority and color

      of law, and acted in concert with one or more of the other individual

      Defendants in the performance or conduct of their actions, or acted

      independently of them.

7.    Defendant(s) John/Jane Does 1-X (hereinafter referred to as “Doe”) are

      adult individual(s) who, at all times relevant hereto, was/were serving in

      his/her/their capacity as a sworn officer(s) of the Easton Police Department,

      and was/were entrusted with the power to enforce the laws of the

      Commonwealth of Pennsylvania and the Ordinances of the City of Easton.

      Defendant(s) Doe was/were entrusted to protect the Constitutional rights

      of those he/she/they encountered, and at all times relevant hereto,



                                      4
     Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 5 of 74




      was/were acting under the authority and color of law, and in concert with

      one or more of the other individual Defendants in the performance or

      conduct of their actions, or acted independently of them.

8.    Defendant Officers John and Jane Doe are believed to be sworn members

      of the Easton Police Department who participated in the home invasion,

      conspiratorial acts and related matters as described herein, whose present

      identity is unknown but, who have the same duties and responsibilities as

      the described police officer Defendants above and, where identity is

      anticipated to be disclosed during the federally mandated discovery

      process in this case.

9.    Defendant Police Chief Carl Scalzo (hereinafter referred to hereinafter as

      “Chief” or “Chief Scalzo” or “Scalzo”) is an adult individual who, at all

      times relevant hereto, was a sworn member of the Easton Police

      Department with the rank of Chief who together with the Defendant City

      of Easton, its Mayor and its Administrator, was responsible for the

      formulation and/or implementation of practices, policies, and procedures,

      discipline and assignment of officers, hiring and firing, as well as the day

      to day operation and overseeing and command and control of all segments

      of the Police Department, and who at all times relevant hereto was acting

      within the scope of his duties and authority, under color or title of state or



                                       5
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 6 of 74




       municipal public law or ordinance and supervised or controlled one or

       more of the other Defendants herein in their conduct or actions, or acted in

       concert with them in the performance of their conduct or actions, or acted

       independently. It is believed, and therefore averred, that Defendant Scalzo,

       along with Defendants Panto and City of Easton, at all pertinent times,

       were the ultimate authorities for the staffing, promotions, discipline and/or

       operational functions of the Easton Police Department, with the final and

       unreviewable decision-making authority of policymakers. The Chief is in

       direct command of the police force (“hereinafter referred to as “police

       department” or “department”) and, subject to the approval of the Mayor,

       makes rules and regulations concerning the operation and management of

       the Easton Police Department.

10.    Defendant Mayor Salvatore J. Panto, Jr., (hereinafter referred to as “Mayor

       Panto”) is an adult individual who is and was at all times pertinent, the

       duly elected Mayor of the City of Easton with direct control over the City’s

       full service Police Department (“Department”), who exercises the sole

       authority and responsibility to appoint the head of the Police Department,

       and did so by appointing Chief of Police, Defendant Carl Scalzo. The

       Mayor is a decision-maker with final unreviewable discretion with regard

       to the operation of the Easton City Police Department.



                                       6
          Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 7 of 74




   11.     Defendant Luis Campos is the City Administrator for the City of Easton

           whose duties, at all times pertinent, included the supervision of the City of

           Easton Police Department.

   12.     Defendant City of Easton (hereinafter referred to as “Easton” or the “City”)

           is a governmental entity within the Commonwealth of Pennsylvania, with

           its administrative offices located at 123 South Third Street, Easton, PA

           18042. It is empowered to establish, regulate, and control its Police

           Department for the enforcement of laws and ordinances within its

           jurisdiction, and for the purpose of protecting and preserving the persons,

           property and the Constitutional rights of individuals within the

           geographical and legal jurisdiction of Defendant City of Easton.

   13.     Defendant City of Easton is also a Third Class City governed by a Mayor-

           in-Council form of government.

III.     PRE-DISCOVERY FACTUAL ALLEGATIONS

   14.     On Saturday, July 27, 2019, 71 year old grandmother, Ramona Colon,

           Plaintiff herein, together with her family, friends and neighbors, was

           enjoying a block wide Bar-B-Q cook out and party on the 900 Block of

           Ferry Street, Easton, Pennsylvania, where she lived.




                                           7
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 8 of 74




15.    Most of the block had grills, tables and/or food in front of their homes, as

       did Plaintiff’s, whose home was located approximately one third of the

       way into the block, at 934 Ferry Street.

16.    Throughout the block, people were conversing and enjoying themselves,

       music was playing from dozens of sources, including cars, portable

       speakers, hand-held devices, and even from the homes themselves.

17.    The closest source of music to the Plaintiff’s home was a car (not hers)

       parked in front of it on Ferry Street and, at no time did its general loudness

       exceed that of the ambient street music coming from other sources.

18.    The Plaintiff and her family are of Puerto Rican/Hispanic decent and the

       surrounding homes in this residential area, and the families enjoying this

       summer activity, included other ethnicities, including Caucasians.

19.    At approximately 7:10 p.m. on said day, Officer Jonathan Vidal was

       dispatched to the area of the 900 Block of Ferry Street based upon an

       anonymous noise complaint.

20.    Officer Vidal appeared at 934 Ferry Street, the home of the Plaintiff and

       other persons, and requested those in the vicinity to lower the volume of

       the music coming from a vehicle parked in front of the residence.




                                        8
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 9 of 74




21.    Although Defendant Vidal had passed by the residence four or five times

       throughout his patrol that day, he had not told anyone, during those times,

       that the music was too loud or, to turn the volume down.

22.    Notwithstanding the foregoing, an unknown individual entered the vehicle,

       as directed byVidal, and turned the music down to Vidal’s satisfaction and,

       the noise complaint concerning loud music, which brought Officer Vidal

       to the area, was then and there resolved.

23.    However, “back-up” patrolman, Defendant Aaron Eugene Kinnel then

       arrived on the scene. And, as soon as he identified the Plaintiff’s son, with

       whom he had a prior history, Defendant Kinnel radioed for “back up” to

       come to the son’s address.

24.    Defendant Kinnel, who had previously falsely accused Plaintiff’s son of

       disorderly conduct and who had filed spurious criminal charges which

       were thereafter dismissed by the court, had clear enmity towards him,

       engaged the son (who was at the Bar-B-Q) in particular, and the Hispanic

       neighbors consequently in general, in taunting language, which included

       racially charged language such as referring to the son and his family and

       friends as “you people.”

25.    Some unidentified person in the crowd called Kinnel a “racist” and Kinnel

       scoffed, saying that he doesn’t “like people who break the law.” The son



                                       9
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 10 of 74




       replied that he had beat Kinnel in court before and would beat him again

       on this (i.e. the filing of a noise complaint against the son as a pretext to

       harass the Hispanic people who were gathered).

26.    The clear racial animus that was fueling the conduct of the Defendants at

       the time of the incident was apparent from their comments directed at the

       minority crowd, of which the Plaintiff was a part. These include

       declarations identical to or, in pertinent part, substantially similar to the

       following:

       a. “You people can’t do this in this country.”

       b. “Go back to where you came from if you want to live like this.”

       c. “You people haven’t seen the last of us.”

       d. Why can’t you live like the rest of us.”

       e. We’re coming for you, again and again.”

       f. We’ll show you people whose boss.”

27.    These racially charged statements were made by individual Defendants

       and, were not corrected, or checked by any Easton Police officer who was

       present and surrounding the Plaintiff’s home, and they were clearly in a

       position to hear them and appreciate both their racial and antagonistic

       nature but failed to intervene in any way to curtail same.




                                       10
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 11 of 74




28.    Emboldened by the police presence he had summoned, Defendant Kinnel

       then told Defendant Sergeant Celia that he was going to cite the Plaintiff’s

       son via mail for disorderly conduct because he was the root of the problem

       and responsible for the loud music.

29.    In Fact, there was no loud music associated with the son and, more

       importantly, the music that had been coming from the vehicle in front of

       934 Ferry Street had already been lowered, at Officer Vidal’s direction, to

       a volume acceptable to him.

30.    There was however music being played more loudly in front of, or at,

       several other residences along the block but, no one there was spoken to

       about it, much less did any citations issue to any of those people, nor were

       any of those residences menacingly surrounded by police officers

       requested to respond specifically to 934 Ferry Street where Plaintiff’s son

       resided and where Kinnel immediately went after.

31.    Instead, Defendant Kinnel directed a verbal attack upon the son and began

       to agitate him. In response, the son said words to the affect that I beat you

       in court and I’ll beat you on this, which enraged Kinnel even more.

32.    Kinnel told the son to “get the f***” inside” and the son reluctantly

       complied by climbing the porch steps and stepping into the house. As he

       passed the Plaintiff who was in the vestibule, he said to her in Spanish,



                                       11
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 12 of 74




       “Look, it’s the same guy listen to him. Now he’s making me be a prisoner

       in my own house.” To which the Plaintiff said in Spanish, “Forget him.

       God has a long memory for such things.”

33.    The Plaintiff was unaware that Defendant Kinnel, of whom her son was

       just speaking to, was then in an enraged state, charging violently through

       the crowd, grabbing (including in a sexually offensive way), pushing,

       assaulting, and throwing aside people indiscriminately with the goal of

       getting to her son.

34.    Then, just as she had finished her words to her son and with her back still

       toward the threshold to the police, Defendant Kinnel, in a fit of growing

       rage, violently did, without warning, grab the Plaintiff from behind, pulled

       her from the vestibule of her home and slammed her on the cement floor

       of the porch outside and below the threshold.

35.    The Plaintiff screamed in pain and, in response, Defendant Kinnel stomped

       with his foot on her ankle to keep her pinned to the ground; causing even

       more pain. And, when Kinnel thought that this did not constitute a

       sufficient infliction of pain, he Tased the Plaintiff in her chest with a probe

       of what was believed to be his X2 Taser, piercing her skin and entering her

       body and then electrifying her with 1,400 volts at 3.5 Amperes, of one or

       more surges.



                                        12
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 13 of 74




36.    The Plaintiff convulsed in pain, screamed, went limp and lost

       consciousness for a brief period of time.

37.    Not only did none of the other Defendants attempt to prevent Defendant

       Kinnel from committing his warrantless entry into the home and, not only

       did none of the other Defendants prevent Defendant Kinnel’s vicious

       assault upon the Plaintiff, but not a single one provided her with any aid or

       comfort, leaving her lie there with a prong and wires protruding from her

       chest, near her heart.

38.    Defendant Kinnel also tasered the son inside the residence who was merely

       coming to the Plaintiff’s aid after she was viciously thrown onto the

       concrete porch and on whose leg and ankle Defendant Kinnel intentionally

       continued to stand on with his full weight.

39.    Defendant Kinnel had to be removed from on top of the injured and elderly

       Plaintiff by bystanders while other Defendants rushed the porch to assist

       Kinnel – not the seriously injured Plaintiff who had sustained the aforesaid

       unconscionable and criminal assaults.

40.    The Plaintiff went limp and lost consciousness for a brief period of time

       until she was revived by family members who threw cold water on her

       face.




                                       13
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 14 of 74




41.    After     a significant     delay    and   misdirection    caused by police

       communications, the Plaintiff was taken to the hospital by ambulance, and

       to add insult to injury, the Defendants refused to allow a family member

       to accompany the distraught and crying Plaintiff in the ambulance to

       supply comfort to the distraught Plaintiff.

42.    As a direct and proximate result of the aforesaid acts and omissions of the

       said Defendants, and the conduct of the City and its policymakers

       identified hereinafter, without which and whom none of said conduct or

       harms would likely have occurred, the Plaintiff suffered, and may continue

       to suffer into the indeterminate future, the following harms, losses, injuries

       and damages:

                i. physical and mental pain and suffering, in both the past and the

                   predictable future, including discomfort, loss of use of bodily

                   function, including the ability to ambulate, ill health, loss of sleep,

                   and other emotional injuries including stigma, defamation,

                   humiliation, distress, fright, PTSD and other emotional trauma;

               ii. medical and psychological expenses, past and future;

               iii. loss of life’s pleasures;

               iv. general damages for violation of Plaintiff’s Constitutional rights

                   under the Fourth and Fourteenth Amendments to the United



                                           14
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 15 of 74




                 States Constitution and Article 1, Section 8 of the Pennsylvania

                 Constitution; and

             v. punitive damages (except as to the City of Easton and the

                 Defendants in their official capacities), which are justified

                 factually as alleged herein, and legally, because the Defendants

                 acted maliciously, recklessly and/or wantonly in violating the

                 Plaintiff’s Constitutionally (federal and state) protected rights,

                 and because they intentionally, recklessly and willfully engaged

                 in reprehensible and outrageous conduct not to be tolerated in a

                 civilized society.

43.    The force employed by the Defendant Kinnel in the course of invading the

       Plaintiff’s residence by savagely grabbing her and throwing her viciously

       onto a cement porch below and by brutally Tasering her and stomping on

       her ankle, was unreasonable and excessive, and totally unwarranted and

       unnecessary, and caused serious physical and/or emotional pain and

       suffering, and permanent damage to the Plaintiff, as more fully set forth

       herein.

44.    The Plaintiff did not constitute any threaten or provide any resistance to

       the Defendants when the Defendants decided to violently invade the

       residence and brutalize her as stated above.



                                      15
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 16 of 74




45.    The Defendants filed numerous false police reports (or filed no report) to

       cover-up the Defendants’ unlawful and unconstitutional conduct, and they

       manufactured inculpatory facts, and omitted true material facts, in doing

       so.

46.    Defendant Officers had the duty as sworn Easton police officers to report

       the true nature of the unwarranted assault upon the Plaintiff and her

       premises, but did not do so in order to cover-up the illegal conduct and to

       pervert the judicial process.

47.    Due to the events of that night, the Plaintiff suffered physical injuries and

       psychological damages which required and/or will require treatment, and

       which will and/or should continue into the future.

48.    It is believed that one or more of the Defendant Officers including most

       especially Defendants Kinnel and Celia, have a history of violence and

       Constitutional violations that were known to their supervisors, policy-

       makers, and Defendant City of Easton and the Hispanic Community as a

       whole.    This history has gone undisciplined and, in essence, the

       Defendants’ past actions were condoned and encouraged by their

       supervisors and the City of Easton, leading to the Constitutional violations

       complained of in this action.




                                       16
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 17 of 74




49.    No discipline of any kind was imposed upon the Defendants, nor any other

       of the City of Easton personnel that assisted in covering up their clearly

       unconstitutional conduct.

50.    Equally telling is the fact that, of the numerous investigations which were

       supposedly conducted into Officers’ misconduct over the last several

       years, it is believed and therefore averred, that none, were determined to

       be founded, when some, at least, clearly warranted dismissal or,

       disciplinary action and/or retraining, and no dismissals, disciplinary action

       or retraining resulted.

51.    No appropriate independent investigation was undertaken, no discipline

       was issued, and no retraining was ordered, by the City of Easton, its

       Defendant Mayor, or its Defendant Administrator, the Defendant Chief of

       Police, or any Defendant supervisor regarding the clear Constitutional

       violations committed by the Defendant Officers against Plaintiff.

52.    This lack of appropriate investigation and discipline was a long-standing

       practice and custom of the City of Easton and further evidences that

       supervisors and decision-makers, were not only deliberately indifferent,

       but that violations of citizens’ Constitutional rights were condoned, if not

       encouraged, by supervisors and decision-makers of the City of Easton, and

       became a custom or de facto policy within its Police Department.



                                       17
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 18 of 74




53.    Defendants, the City of Easton, the Easton Police Department, its Mayor,

       its Chief of Police and its Administrator provided inadequate training to

       Defendant Officers pertaining to crowd control, de-escalation, minority

       rights, the appropriate use of force to employ in given circumstances,

       prohibitions against illegal entries, unlawful searches and seizures, and

       concerning when and how to use a Taser, and when to intervene to stop

       unlawful use of force by a fellow officer, like that which the Defendants

       encountered on the day in question; and, no appropriate remedial training

       for these Defendants was demanded or provided.

54.    Historically, members of the Easton Police Department routinely used

       excessive force in the performance of their duties, and no known

       disciplinary action was taken in any of those instances.

55.    Prior to the incident giving rise to Plaintiff’s Complaint, the written

       policies that existed regarding group encounters and constitutional

       limitations, the appropriate use of force to be utilized in circumstances akin

       to those encountered here and commonly encountered by law enforcement,

       were severely deficient and, even then, were routinely ignored, and this

       abuse was accepted as the common practice and custom within the

       Department.




                                       18
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 19 of 74




56.    Despite repeated incidents and/or complaints of excessive use of force

       committed by City of Easton Police Officers, including specifically the

       named Defendants here, no significant efforts were made to establish or

       ensure actual proper use of force standards were adhered to within the

       Police Department, and no efforts were made to ensure citizens’

       Constitutional rights were not violated.

57.    This custom and de facto policy supported an ongoing culture within the

       Easton Police Department which not only condoned, but encouraged, the

       sort of Constitutional violations which occurred here, with each Defendant

       knowing that his conduct would go unpunished and undeterred.

58.    The aforesaid acts and omissions of the Defendants, or one or more of

       them, evidence a deliberate indifference to the rights guaranteed to

       individuals, such as the Plaintiff, under the Fourth and Fourteenth

       Amendments to the United States Constitution.

59.    At all times relevant hereto, the legal principles regarding the rights of

       persons, such as the Plaintiff, to be free from the excessive use of force by

       a police officer, to be free from unlawful seizure, to be free from unlawful

       search, and to be accorded the due process of law, as well as the contours

       of those Constitutional and statutory rights, were well established, and it




                                       19
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 20 of 74




       was not reasonable for the Defendants to believe that their actions would

       not deprive the Plaintiff of those rights.

60.    The actions of the Defendants violated the clearly established and well-

       settled federal Constitutional rights of the Plaintiff as more clearly set forth

       in the Counts below.

61.    The Plaintiff did not physically resist, threaten, or assault the Defendants

       in any way, and the force used against the Plaintiff was totally and

       completely unnecessary, unreasonable, excessive and outrageous,

       warranting the award of both compensatory damages, as well as punitive

       damages against the Defendant Officers in their individual capacities.

62.    At no time during the events described above was the Plaintiff a threat to

       others. To the contrary, she was peacefully and lawfully abiding within

       her home, and was fully within her right to do so.

63.    The City of Easton, acting through its policy makers, routinely ignored

       citizens’ complaints of officers’ violations of citizens’ Constitutional

       rights, and/or ignored their duty to question, review and monitor such

       things. In effect, it was communicated to the Department, and the public,

       that any attempt to reform the Department would be ineffectual and that

       the custom and practice of inflicting Constitutional abuses by members of




                                        20
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 21 of 74




       the Easton Police Department would remain intact, thanks to the inaction

       and deliberate indifference of their supervisors and policymakers.

64.    The City of Easton Police Department’s citizen complaint protocol

       intentionally and systematically, cleansed and under-reported police abuse

       complaints by the citizenry, even as it institutionally deterred them from

       being made, and even as it ignored them when made.

65.    In effect, the Easton Police Department and the City of Easton, acting

       through its policy-makers and supervisors, have institutionalized a policy

       to cover-up police wrongdoing, including precisely of the nature evidenced

       here, or at the very least turned a blind eye to the wrongdoing and any issue

       as to whether it occurred, sending a message to both the Department and

       the public at large, that Constitutional violations will not only go

       unpunished but will be tolerated, if not encouraged by the City of Easton

       and its police administration.

66.    The supervisors, and decision-makers within the City and Police

       Department, could not properly access, monitor, assess and correct the

       Department’s culture and custom of the use of excessive force because the

       information necessary to do so was purposefully not readily available to

       them; and, they did nothing to make it readily available in a system which




                                        21
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 22 of 74




       ignored the difficulty required to retrieve that essential information, and on

       a system which failed to establish reasonable accountability.

67.    This constitutes deliberate indifference per se and a complete abdication

       of supervisory and decision-making responsibility.

68.    The Mayor, Administrator, City, and the police chief, among other

       decision-makers and supervisors, failed to adopt and enforce reasonable

       and necessary policies and procedures to end the culture of abuse and of

       deliberate indifference to the rights and safety of citizens that had become

       the long-standing hallmark of the Easton Police Department. The said

       Defendants, continued to encourage this custom and practice of deliberate

       indifference to the Constitutional rights of others by ignoring and even

       rewarding inappropriate actions; by failing to promulgate appropriate

       rules, regulations and policies; by failing to enforce existing rules and

       regulations; by failing to discipline; by inappropriate hiring, training, drug

       testing, supervision and promotional practices; and by reinforcing the old

       culture of deliberate indifference.

69.    At all times during the events described above, the Defendant Officers

       were engaged in a joint venture. These individual Defendants assisted

       each other in performing the various actions described, and lent their




                                       22
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 23 of 74




       physical presence, support, intimidation and the authority of their office to

       each other during the said events.

70.    As a direct and proximate result of the said acts or omissions of the

       Defendant Officers, made possible by and compounded by the stated

       actions or inactions of the other Monell Defendants, the Plaintiff suffered,

       inter alia, one or more of the injuries and damages, described infra.

71.    Plaintiff further seeks counsel fees and costs as authorized by statute.

72.    The actions of the Defendants violated the clearly established and well-

       settled federal Constitutional rights of the Plaintiff and, it would be

       unreasonable for any Defendant to believe that they were not violating

       such rights as more clearly set forth in the Counts below.

73.    Plaintiff believes, and thus avers, that without the intervention of this

       Honorable Court, Plaintiff in particular, as well as others, is likely to suffer

       damages from repeated similar Constitutional violations in the future,

       requiring injunctive relief.

74.    The Defendants, individually and collectively, at all times pertinent to the

       claims asserted herein, acted under color of state law.

75.    While acting under color of state law, the Defendants deprived the Plaintiff

       of various state and federal Constitutional rights as more fully set forth

       herein.



                                        23
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 24 of 74




                                 COUNT I
                              42 U.S.C. § 1983
                              Excessive Force
                          Against Defendant Kinnel

76.    The preceding paragraphs are incorporated herein by reference as though

       fully set forth.

77.    The Plaintiff was subjected to a seizure within the meaning of the Fourth

       Amendment through the application of force.

78.    The application of force against the Plaintiff was unreasonable under the

       circumstances and unconstitutionally excessive.

79.    The Fourth Amendment to the United States Constitution protects persons

       from being subjected to excessive force.

80.    Defendant Kinnel used excessive force in his assault upon the Plaintiff in

       that there was absolutely no need for the application of any force, and in

       view of the fact that the amount of force actually used by the Defendant

       exceeded the amount of force which a reasonable officer would have used

       under similar circumstances, and force of a kind which violated the Easton

       Police Department’s own policies, deficient as they may otherwise be.

81.    Accordingly, no physical force of any kind, was required or should have

       been employed against Plaintiff here.

82.    The Plaintiff was peacefully occupying her own home and/or premises

       when she was brutally assaulted by the Defendant.

                                     24
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 25 of 74




83.    The Plaintiff did not present any threat to the Defendants nor any other

       persons or property at the time she was assaulted.

84.    Defendant Kinnel used excessive force in his encounter with the Plaintiff

       when he viciously assaulted her as stated hereinbefore.

85.    The use of force was not reasonable under the Constitution where, as here,

       there was no need for any force, especially the force that was used.

86.    The nature and degree of excessiveness utilized against the Plaintiff by the

       Defendant was outrageous, reprehensible, malicious, vicious, intentional,

       and malevolent, and clearly warrants an award of punitive and

       compensatory damages.

87.    As a result of the excessive use of force employed against the Plaintiff in

       violation of her Fourth Amendment rights, the Plaintiff suffered damages

       as stated hereinbefore.

88.    Defendant Officer Kinnel is liable for his personal involvement in the

       commission of the acts complained of here.

89.    Defendant, the City of Easton, and its policy-making and supervisory

       employees are liable for the acts of all Defendants pursuant to the claims

       of Municipal Liability (Monell), expressly set forth herein, and which are

       incorporated by reference as if set forth et extenso here.




                                       25
          Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 26 of 74




   90.     Further, the conduct exhibited by subordinate municipal officers and

           employees, which occurred on July 27, 2019, was not unexpected. Neither

           were they the deeds of independent, non-supervisory actors. But, rather,

           they constituted predictable behaviors of subordinates who operated with

           perceived impunity due to the deliberate indifference of their supervisors

           and policymakers, and their joint policies, practices and customs, which

           operated as the moving force behind what the Officers believed to be their

           unaccountable efforts to engage in what had become, all too customary,

           Constitutional deprivations.

   91.     The likelihood is that, but for the alleged acts and omissions committed by

           the other Defendants, the injuries inflicted upon the Plaintiff would not

           have occurred.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award judgment in Plaintiff’s favor and against Defendant Kinnel, jointly and

severally with the City of Easton, in an amount in excess of the One Hundred Fifty

Thousand Dollar ($150,000.00) limit for arbitration in the Federal District Court for

the Eastern District of Pennsylvania, together with punitive damages against

Defendant Kinnel in his individual capacity and, such other relief, including

injunctive relief, which the Court may find appropriate.




                                          26
      Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 27 of 74




                               COUNT II
                             42 U.S.C. §1983
           Unlawful Search in Violation of Fourth Amendment
              Against Individual Defendant Kinnel and Does

92.    The preceding paragraphs are incorporated herein by reference as though

       fully set forth.

93.    Freedom from intrusion into the home or dwelling is the archetype of the

       privacy protection secured by the Fourth Amendment.

94.    Warrantless searches are presumptively unreasonable under the Fourth

       Amendment.

95.    The above named Defendants, violated Plaintiff’s Fourth Amendment

       rights actionable under 42 U.S.C. § 1983 by causing, assisting, aiding and

       abetting, and conducting a warrantless intrusion into, and search of,

       Plaintiff’s home on July 27, 2019.

96.    The above named Defendant Kinnel physically restrained Plaintiff and

       brutally threw her from her residence and onto the outside cement porch,

       in order to facilitate his warrantless and unlawful entry.

97.    It is believed, and therefore averred, that in addition to Defendant Kinnel,

       other Defendants also unlawfully entered the Plaintiff’s home.

98.    It is believed, and therefore averred, that John/Jane Doe Defendants may

       also have unlawfully entered the Plaintiff’s property, and their identities

       will be borne out through discovery in this matter.

                                       27
          Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 28 of 74




         WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award judgment in Plaintiff’s favor and against the named Defendants, jointly and

severally, in an amount in excess of the One Hundred Fifty Thousand Dollar

($150,000.00) limit for arbitration in the Federal District Court for the Eastern

District of Pennsylvania, together with punitive damages against Defendants in their

individual capacity and, such other relief, including injunctive relief, which the

Court may find appropriate.

                                     COUNT III
                                   42 U.S.C. § 1983
                                  Unlawful Seizure
                               Against Defendant Kinnel

   99.     The preceding paragraphs are incorporated herein by reference as though

           fully set forth.

   100. The conduct of Defendant Kinnel constituted an unlawful arrest and

           seizure of the Plaintiff, within the meaning of the Fourth Amendment, in

           that she experienced, inter alia, an unreasonable deprivation of her

           freedom of movement by virtue of the unlawful seizure of her person and

           assault upon her.

   101. Said seizure was unreasonable and without probable cause in that the facts

           and circumstances available to the Defendants would not warrant a prudent

           officer in believing that the Plaintiff had committed or was committing a

           crime, which would justify her seizure.

                                         28
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 29 of 74




102. The Plaintiff was subjected to unlawful seizure in violation of the Fourth

      Amendment of the United States Constitution.

103. As a result of the unlawful seizure affected upon the Plaintiff, the Plaintiff

      suffered damages as stated herein.

104. Defendant Kinnel is personally liable for his direct involvement in the

      commission of the acts complained of here.

105. The City of Easton and police supervisors are liable for the acts of all

      Defendants pursuant to the claims and theories expressly set forth

      hereinafter, and which are incorporated by reference as if set forth et

      extenso here.

106. Further, the conduct exhibited by the subordinate officers, which occurred

      on or about July 27, 2019, and thereafter, were not unexpected. Neither

      were they the deeds of independent, non-supervisory actors. But, rather,

      they constituted predictable behavior of subordinates who operated with

      perceived impunity due to the deliberate indifference of their supervisors

      and policymakers, and the joint policies, practices and customs, of the City

      which operated as the moving force behind what the Defendant Officers

      believed to be their unaccountable efforts to engage in what had become,

      all to customary, Constitutional deprivations within the Easton Police

      Department.



                                      29
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 30 of 74




   107. The likelihood is that, but for the alleged acts and omissions committed by

         the City, its decision and policy makers and supervisors, the injuries

         inflicted upon the Plaintiffs would not have occurred.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award judgment in Plaintiff’s favor and against Defendant Kinnel, jointly and

severally with the City of Easton, in an amount in excess of the One Hundred Fifty

Thousand Dollar ($150,000.00) limit for arbitration in the Federal District Court for

the Eastern District of Pennsylvania, together with punitive damages against

Defendant Kinnel in his individual capacity and, such other relief, including

injunctive relief, which the Court may find appropriate.

                                   COUNT IV
                                 42 U.S.C. § 1983
                               Failure to Intervene
                        Against Defendants, Celia and Does

   108. The preceding paragraphs are incorporated herein by reference as though

         fully set forth.

   109. Each of the Defendants who was in the immediate area at the time, is liable

         for failing to intervene to prevent the assaults upon the Plaintiff and the

         Constitutional violations of Plaintiff’s federally protected rights, at the

         hands of the other Defendants, most especially, Defendant Kinnel.

   110. Plaintiff’s Constitutional rights were violated as alleged herein.




                                         30
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 31 of 74




111. Under the aforestated circumstances, whether Defendants were or were not

      themselves violating Plaintiff’s rights, they had the duty to intervene,

      including the duty to intervene to prevent the warrantless home invasion

      and the use of excessive force upon the Plaintiff by Defendant Kinnel and

      had a reasonable opportunity to do so.

112. Defendants had a realistic and reasonable opportunity to intervene.

113. Defendants failed to intervene. In fact, Defendant Sergeant Celia, directed

      Defendant Kinnel’s unconstitutional actions, and was Defendant Kinnel’s

      supervisor.

114. Accordingly, the Defendant Officers are liable for all the harm, and hence

      damages, suffered by the Plaintiff, as stated herein.

115. The likelihood is that, but for the alleged acts and omissions committed by

      Defendants, the injuries inflicted upon the Plaintiff by Defendant Kinnel

      would not have occurred.

116. Defendants are jointly and severally liable for their personal involvement

      in the commission of the acts complained of here, especially by virtue of

      their real-time acquiescence in their occurrence, and their intimidating

      presence.

117. Defendant, the City of Easton, is liable for the failure to intervene by

      Defendant Officers pursuant to the claims of Municipal and Supervisory



                                      31
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 32 of 74




         Liability, expressly set forth herein, and incorporated by reference as if set

         forth et extenso here.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

judgment in Plaintiff’s favor and against Defendant Celia and Does, and City, jointly

and severally, in an amount in excess of the One Hundred Fifty Thousand Dollar

($150,000.00) limit for arbitration in the Federal District Court for the Eastern

District of Pennsylvania, together with punitive damages against Defendants in their

individual capacities and, such other relief, including injunctive relief, which the

Court may find appropriate.

                                   COUNT V
                                 42 U.S.C. §1983
                    Denial Of Equal Rights Under The Law
                   Against All Individual Defendants and Does

   118. The preceding paragraphs are incorporated herein by reference as though

         fully set forth.

   119. In the actions described above, the Defendants deprived the Plaintiff of

         rights protected by the Constitution of the United States of America, and

         the Defendants intended to deny the Plaintiff rights enjoyed by white

         citizens of the United States.

   120. The supervisors, policy-makers and Defendant City were aware of the

         denial of equal rights under the law or were willfully blind, and have

         developed a practice, policy and custom of depriving non-whites equal

                                          32
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 33 of 74




      rights under the law, and either ignored or encouraged the Constitutional

      violations described above.

121. The Plaintiff suffered harm due to the Defendants’ violations of her

      Constitutional rights with the intent to deprive her of rights enjoyed by

      white citizens.

122. 42 U.S.C. § 1981 confers on all persons the right to “the full and equal

      benefit of all laws and proceedings for the security of persons and property

      ….” 42 U.S.C. § 1981(a).

123. Section 1981 provides extensive equal protection rights, but is properly

      brought here pursuant to Section 1983, which provides the remedy for

      violations of Section 1981 by state actors such as Defendant Officers.

124. Due to its legislative history and emphasis on equal treatment under the

      law, Section 1981 is designed to provide a remedy whereas here,

      discrimination based upon race or alienage is presented as an element of

      the claim properly asserted under Section 1983 here.

125. All the named Defendants but on are white and acted under color of state

      law, and with racial animus in their unlawful assault upon the Plaintiff,

      persons of Hispanic/Puerto Rican descent.

126. Plaintiff was member of the protected Latino-Hispanic classes of persons,

      and Defendants, acting as agents of the government, under color of state



                                     33
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 34 of 74




      law, treated similarly situated individuals outside of the protected class

      differently, thereby evidencing purposeful discrimination against the

      Plaintiff.

127. Compelling evidence of this fact is the undeniable evidence that, even

      though there was identical noise-producing conduct engaged in by non-

      Puerto Rican residences of, and from, the 900 Block of Ferry Street, the

      Defendants pursued police action only against the Plaintiff’s Hispanic

      family members and friends, intentionally and unconstitutionally

      assaulting the Plaintiff, a Puerto Rican who did not even speak English,

      who was clearly peaceable and law-abiding.

128. The racially charged statements made by the Defendants as they circled,

      en-mass, only her home occupied by Puerto Rican family members, also

      provides clean and constitutionally actionable conduct prohibited by

      Section 1981.

129. The City of Easton is liable for the actions of the Defendant Officers on

      the basis of the Monell assertions made hereinbefore and the fact that the

      Municipality’s deliberate conduct was the moving force.

130. Likewise, the non-invading Defendants are liable for the actions of

      Defendants based upon the allegations of their supervisory and

      policymaking liability made hereinbefore, and the fact that this



                                    34
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 35 of 74




      Constitutional injury was recurrent to Easton residents who are members

      of Latino-Hispanic heritage and because the acts of their subordinates were

      caused by their deliberate indifference, knowledge and acquiescence,

      which may fairly be said to represent official municipal custom or policy.

131. The Defendant Officers are liable for their personal involvement in the

      commission of the acts complained of here.

132. Further, the conduct exhibited by Defendant subordinate municipal

      officers and employees, which occurred as stated herein, was not

      unexpected. Neither were they the deeds of independent, non-supervisory

      actors. But, rather, they constituted predictable behaviors of subordinates

      who operated with perceived impunity due to the deliberate indifference

      of their supervisors and policymakers, and their joint policies, practices

      and customs, which operated as the moving force behind what the Officers

      believed to be their unaccountable effort to engage in what had become,

      all to customary, Constitutional deprivations directed at a targeted member

      of the unprotected Latino-Hispanic communities.

133. Defendant City intentionally facilitated and concealed the unequal

      treatment of minorities by Defendants and other police officers, by failing

      to keep proper statistics and deleting from documents produced in

      discovery in other civil rights cases, and elsewhere, the race and ethnicity



                                     35
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 36 of 74




         of minority members of the community that have been the subject of use

         of force by members of the Easton Police Department.

   134. The likelihood is that, but for the alleged acts, omissions committed by the

         other Defendants, and the acquiescence in the denial of equal rights under

         the law animated by same, the injuries inflicted upon the Plaintiffs would

         not have occurred.

   135. As a direct and proximate result, the Plaintiff was injured and suffered

         damages as stated herein, as well as specific damages, provided for under

         42 U.S.C. § 1981.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

judgment in Plaintiff’s favor and against all Defendants, jointly and severally, in an

amount in excess of the One Hundred Fifty Thousand Dollars ($150,000.00) limit

for arbitration in the Federal District Court for the Easton District of Pennsylvania,

together with punitive damages against Defendants in their individual capacities and,

such other relief, including injunctive relief, which the Court may find appropriate.

                                   COUNT VI
                                 42 U.S.C. § 1983
                                Civil Conspiracy
                   Against All Individual Defendants and Does

   136. The preceding paragraphs are incorporated herein by reference as though

         fully set forth.




                                         36
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 37 of 74




137. The referenced Defendants participated in a conspiracy to violate the

      Plaintiff’s Constitutional rights.

138. Direct evidence of conspiracy is rarely available and, therefore, the

      existence of a conspiracy must usually be inferred from the circumstances.

139. Those circumstances establishing a conspiracy here are very compelling:

           a. The Defendant Officers acted fully in concert – one with the other,

              obviously demonstrating the common plan, scheme or design that

              they agreed upon, when the home invasion occurred and assault

              upon the Plaintiff occurred;

           b. The Defendant Officers agreed thereafter to fabricate, and did

              fabricate, a continued story wherein they either falsely depicted the

              real occurrence giving rise to Plaintiff’s injuries, or jointly

              provided a sanitized version of the assaultive and trespassory

              behaviors;

           c. The sole purpose of this fabrication was an attempt to excuse or

              otherwise justify and cover-up the warrantless home invasion and

              the unconstitutional assault upon the Plaintiff and her

              Constitutionally guaranteed civil rights;

           d. The Plaintiff was physically assaulted by Defendant Kinnel with

              the apparent acquiescence of others, including Defendant Sgt.



                                       37
Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 38 of 74




         Ryan Celia, while he and other officers made racial comments and

         slurs intended to aggravate and agitate the crowd that was present;

      e. All those Defendants reached an understanding that their actions

         would lead to the denial of the federally protected Constitutional

         Rights of the persons gathered, including the Plaintiff, and that

         understanding was reached before the home invasion and before

         the assault upon the Plaintiff which occurred contemporaneous

         with that invasion, and after;

      f. The Defendants engaged in an after-the-fact conspiracy as

         evidenced by falsehoods appearing in contemporaneous police

         reports, and as material omissions, including specifically as to the

         infliction of injuries upon the Plaintiff and the absence of any

         reference to the excessive use of force that indisputably was

         inflicted upon her, including Defendant Kinnel’s own failure to

         even mention in his report that he had discharged his Taser and

         struck the Plaintiff, causing her serious injuries nor, that he stood

         on her leg/ankle with such force that the Plaintiff thought it might

         be broken and, could not walk for months thereafter, which

         constitutes further evidence that the Defendants agreed to abide by




                                38
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 39 of 74




               a sanitized version about what actually happened and, agreed to

               represent it falsely;

           g. Time was available for these Defendants to reach their agreement

               in both their gathering, discussing, and agitating which preceded

               the home invasion and assault and, in the period after the incident

               and before the finalization of their police reports;

           h. The after-the-fact conspiracy to cover up misconduct, including by

               unidentified Police Officer Defendants, constitutes a violation of

               Plaintiff’s due process right of access to the courts under the

               Fourteenth Amendment; and

           i. The Defendants’ false reporting (or non-reporting) was done in

               concert to avoid the detection of their unlawful and

               unconstitutional acts.

                               COUNT VII
                             42 U.S.C. § 1983
        Failure To Prevent Actions Taken Under § 1985 - § 1986
               Against All Individual Defendants and Does

140. The preceding paragraphs are incorporated herein by reference as though

      fully set forth.

141. Defendants including John/Jane Does, acted as part of a conspiracy to

      interfere with Plaintiff’s Civil Rights, violating 42 U.S.C. § 1985(3), which

      imposes civil liability on individuals who conspire to deprive “any person

                                        39
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 40 of 74




      … of the equal protection of the laws, or equal privileges and immunities

      under the laws.”

142. In this regard, the Defendant Officers entered into a conspiracy, the

      elements of which are detailed herein.

143. The Defendant Officers were motivated by a racially based discriminatory

      animus in depriving Plaintiff, a person of Latino/Hispanic descent, of

      Constitutional rights, including their deprivation of the equal protection of

      the laws.

144. The Defendant Officers acted in furtherance of the conspiracy by allowing

      and then covering up their unlawful actions including the assault upon the

      Plaintiff, which occurred without justification, provocation or reason, in

      violation of Plaintiffs’ Constitutional rights under the Fourth Amendment

      to the United States Constitution.

145. The Plaintiff has suffered harm as described herein from the Defendants’

      failure to prevent the conspiracy to violate her Constitutional rights, for

      which Plaintiff seeks damages under 42 U.S.C. § 1986.

146. Defendant Officers are liable for their personal involvement in the

      commission of the acts complained of here.

147. Defendants, the City of Easton, Mayor, Administrator and Chief, are liable

      for the acts of Defendant Officers pursuant to the claims of Municipal



                                      40
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 41 of 74




         Liability (Monell), and Policymaker and Supervisory Liability expressly

         set forth herein, and are incorporated by reference as if set forth et extenso

         here.

   148. Further, the conduct exhibited by Defendant subordinate municipal

         officers and employees, which occurred on July 27, 2019, was not

         unexpected. Neither were they the deeds of independent, non-supervisory

         actors. But, rather, they constituted predictable behaviors of subordinates

         who operated with perceived impunity due to the deliberate indifference

         of their supervisors and policymakers, and their joint policies, practices

         and customs, which operated as the moving force behind what the

         Defendant Officers believed to be their unaccountable effort to engage in

         what had become, all to customary, Constitutional deprivations, directed

         at a targeted member of the unprotected Hispanic/Latino communities.

   149. The likelihood is that, but for the alleged acts and omissions committed by

         the other Defendants, in their failure to prevent actions taken under 42

         U.S.C. § 1985 - § 1986, the injuries inflicted upon the Plaintiff would not

         have occurred.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

judgment in Plaintiff’s favor and against all Defendants, jointly and severally, in an

amount in excess of the One Hundred Fifty Thousand Dollars ($150,000.00) limit



                                         41
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 42 of 74




for arbitration in the Federal District Court for the Eastern District of Pennsylvania,

together with punitive damages against Defendants in their individual capacities and,

such other relief, including injunctive relief, which the Court may find appropriate.

                                   COUNT VIII
                                  42 U.S.C. §1983
                    Conspiracy To Interfere With Civil Rights
                    Against All Individual Defendants and Does

   150. The preceding paragraphs are incorporated herein by reference as though

          fully set forth.

   151. As described above, the Defendants conspired to deny the Plaintiff the

          rights afforded non-Hispanic, white citizens, by the acts described herein

          and by assaulting Plaintiff, and then conspiring to conceal what actually

          occurred.

   152. This conspiracy was engaged in with the intent to deprive the Plaintiff of

          her Constitutional rights and equal protection of the law.

   153. The Plaintiff suffered harm due to the Defendants’ conspiracy to violate

          her Constitutional rights with the intent to deprive her of the equal

          protection of the law.

   154. As a direct and proximate result, the Plaintiff was injured and suffered

          damages as stated herein and further seek damages under 42 U.S.C. § 1985.

   155. Specifically, the agreement to deprive the Plaintiff of her rights was

          motivated by racially discriminatory animus on the parts of Defendants

                                          42
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 43 of 74




      and reflected the custom and culture established within the Easton Police

      Department for its officers to engage in Constitutional deprivations

      directed at targeted members of the Latino/Hispanic communities, of

      which Plaintiff was members.

156. Motives, much less motives that have racially discriminatory animus as

      their source, are not frequently broadcast at the moment they are acted

      upon – “racial animus is often difficult to prove because it relies on hidden

      and unconscious biases” – it is for this reason that such animus is generally

      identified by circumstantial evidence that the discriminatory offenders

      acted in accordance with such animus before or after the discriminatory

      behavior at issue, not only at the very moment of the challenged conduct.

157. Based upon information and belief, Plaintiff believes and therefore avers

      that a reasonable fact-finder, considering all the material facts, would

      reasonably conclude that the Defendants’ selected the course of action

      which they followed here because of the Plaintiff’s race, and that such a

      conclusion would logically result from consideration of, inter alia, the

      following factors:

           1. The racial composition of the parties, with the Plaintiff being non-

              Caucasian and the Defendant Kinnel being Caucasian, together

              with all but one other Easton police officers present at the time;



                                      43
Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 44 of 74




      2. Defendants have previously had assaultive and verbal exchanges

         with Latino/Hispanic citizens in Easton wherein they expressed

         animus towards individuals because of their race including

         specifically Plaintiff’s son;

      3. The Defendants, based upon information and belief, have engaged

         in prior acts of physical abuse against those of Plaintiff’s heritage

         in disproportionate numbers when compared to those of non-

         Latino/Hispanic heritage;

      4. Defendants have a history of referring to persons of

         Latino/Hispanic heritage in racially derogatory and discriminatory

         terms in casual conversation with others;

      5. The Defendants’ conduct cannot be viewed in isolation, but must

         be considered as part of a sworn force whose racially

         discriminatory history       against Latinos/Hispanics is      well-

         documented and supported by statistically significant evidence,

         which mirrors the racial animus of the Defendants; and

      6. The racially charged epithets yelled at the Hispanic gathering of

         when the Plaintiff was apart are undeniable racist remarks and

         show racial animus.




                                 44
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 45 of 74




158. The above factors, individually, would permit a reasonable jury to believe

      that the unlawful and unconstitutional acts committed by Defendants were

      motivated by racially discriminatory animus, which were carried on as part

      of a preconceived scheme or common understanding to deprive the

      Plaintiff, directly or indirectly, of the equal protection of the law. However,

      when combined, these factors conclusively lead to the conclusion that such

      was the case.

159. Defendant Officers are liable for their personal involvement in the

      commission of the acts complained of here.

160. Defendants, the City of Easton, Mayor, Administrator, and Chief, are liable

      for the acts of the Defendant Officers pursuant to the claims of Municipal

      Liability (Monell), and Policymaker and Supervisory Liability expressly

      set forth herein, and are incorporated by reference as if set forth et extenso

      here.

161. Further, the conduct exhibited by subordinate municipal officers and

      employees, which occurred on July 27, 2019, was not unexpected. Neither

      were they the deeds of independent, non-supervisory actors. But, rather,

      they constituted predictable behaviors of subordinates who operated with

      perceived impunity due to the deliberate indifference of their supervisors

      and policymakers, and their joint policies, practices and customs, which



                                      45
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 46 of 74




          operated as the moving force behind what the Officers believed to be their

          unaccountable effort to engage in what had become, all to customary,

          Constitutional deprivations directed at a targeted member of the

          unprotected Latino/Hispanic communities.

   162. The likelihood is that, but for the alleged acts and omissions committed by

          the other Defendants, the injuries inflicted upon the Plaintiff would not

          have occurred.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

judgment in Plaintiff’s favor and against all Defendants, jointly and severally, in an

amount in excess of the One Hundred Fifty Thousand Dollars ($150,000.00) limit

for arbitration in the Federal District Court for the Eastern District of Pennsylvania.

                                  COUNT IX
                               42 U.S.C. §1983
                             Supervisory Liability
               Against Defendants Scalzo, Panto, Campos and Does

   163. The preceding paragraphs are incorporated herein by reference as though

          fully set forth.

   164. The preceding paragraphs are incorporated herein by reference as though

          fully set forth.

   165. At all times pertinent to the claims made herein, Mayor Panto, Chief

          Scalzo, Administrator Campos and John/Jane Does 1-X occupied both

          policymaking and supervisory positions relative to the City of Easton’s

                                          46
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 47 of 74




      Police Department and the subordinate members of its force, concerning

      which all other individual Defendants were officers, members and

      employees.

166. Generally speaking, Mayor Panto retained ultimate responsibility over the

      operations of the Police Department as the executive of Easton, a City of

      the Third Class operating under an Optional Plan B form of government

      wherein Mayor Panto shared both supervisory and policymaking

      responsibilities with Chief Scalzo when it came to Easton’s Police

      Department which the Chief headed, as did Administrator Campos.

167. In practice, Mayor Panto retains ultimate responsibility to supervise and

      monitor the overall operation of the Police Department, Chief Scalzo was

      responsible to supervise and monitor the day-to-day operations of the

      Department; and Administrator Campos also had responsibility for the

      supervision of the Easton Police Department. Each had final decision-

      making authority with regard to the operational conduct of the subordinate

      members of the police force; each retained the authority to measure the

      conduct and decisions of police subordinates; each played a role in

      fashioning and implementing Departmental police policies, practices,

      procedures and customs, and often did so in consultation with one another.




                                    47
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 48 of 74




      Each is a person whose actions may fairly be said to represent official

      municipal policy or custom.

168. Defendants Panto, Scalzo, and Campos implemented several policies and

      practices that created an unreasonable risk of Constitutional violations on

      the part of their subordinates, including specifically, the individual

      Defendants here; and, their failure to change those policies or employ

      corrective practices is a direct cause of the unconstitutional conduct, which

      was inflicted upon the Plaintiff.

169. Most specifically among these practices was for Panto, Scalzo, and

      Campos to ignore the pattern and history of Constitutional abuses

      committed by the police officers under their supervision.

170. The existing custom and practice followed by Defendants Panto, Scalzo,

      and Campos was, inter alia, largely to ignore Constitutionally implicated

      complaints about the conduct of their officers; to fail to properly

      investigate them; to fail to take corrective and disciplinary action, to allow

      for the cover-up of police misconduct; to adopt policies which are designed

      to protect officers and the City from civil liability rather than to protect the

      citizenry from their unlawful acts; to stifle citizens’ complaints; to conceal

      or otherwise make it extremely difficult to recover information which

      should be immediately available for policy maker and supervisory review



                                       48
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 49 of 74




      and action; to settle cases requiring the gaging of victims of police

      misconduct and their counsel so as to deceive the public and prohibit them

      from knowing the dangerous nature of police officers which the City

      employs; and to settle cases requiring the dismissal of liable police officers

      in exchange for placing the liability amorphously upon the City and

      requiring language admitting no liability.

171. This deliberate indifference to the violations of their Constitutionally

      protected rights, not only reinforced the justifiable belief among the

      citizenry that it was useless to register complaints about police misconduct

      and abuse, but, it created further ill-will, and even more significantly, sent

      a message to the members of the police force that their violations of the

      community’s Constitutional rights would be tolerated and go unpunished,

      thereby encouraging further and even more serious violations, and an

      unreasonable risk of just the sort of harms that were visited upon Plaintiff

      as described herein.

172. The institutionalization of a culture of constitutionally abusive police

      misconduct within the Easton Police Department which took a permissive

      approach to instances of inter alia: unlawful trespass; unlawful arrests;

      excessive use of force; and the filing of false police Complaints, Affidavits

      and reports, was so obvious as to be apparent to any reasonable supervisor



                                      49
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 50 of 74




      or policymaker, including Defendants Panto, Scalzo; and Campos and,

      their indifference to the risks that these customs, practices, and supervisory

      procedures presented, were the moving force which resulted in the

      Constitutional violations suffered by the Plaintiff.

173. This was no more true than with the Defendants’ deliberate indifference to

      the need to provide its officers, including most especially, the Defendants

      here, with more or better training with regard to the safeguards afforded

      by the Fourth and Fourteenth Amendments, including particularly the

      prohibitions regarding search and seizure and the use of excessive force

      and violations of due process.

174. Defendants Panto, Scalzo, and Campos were aware that their officers

      routinely confront situations that may require the use of force, including

      deadly force, that such situations often involve difficult decisions on the

      part of officers about how much force to use or whether to use force at all,

      and that excessive force liability will frequently result if officers use more

      force than is reasonably necessary under the circumstances.

175. Defendant’s Panto, Scalzo, and Campos were aware of the numerous

      incidents of the excessive use of force that had been committed by

      members of the Department in the past, including those involving the

      Defendants sub judice, and failed to subject them and other offenders to



                                       50
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 51 of 74




      appropriate evaluation, discipline and remedial training, thereby

      demonstrating a tolerance of past and/or ongoing police misbehavior,

      through knowledge and acquiescence in their subordinates’ Constitutional

      violations.

176. Moreover, the conduct exhibited by Defendants on July 27, 2019, was not

      that of unexpected, independent, non-policymaking actors, but constituted

      deliberate and predictable acts of subordinates who operated with a rightly

      perceived impunity due to the ongoing deliberate indifference of their

      supervisors and policymakers, Defendants Panto, Scalzo, and Campos and

      their well-established practices, policies and customs which operated as

      the moving force behind what the officers thought would be an overlooked

      and tolerated effort to engage in what had become customary

      Constitutional deprivations.

177. The lacking supervisory practices or procedures (or policies), which

      Defendants Panto, Scalzo, and Campos were required at a minimum to

      promulgate, implement, monitor and, if necessary, modify, include, inter

      alia, the following: a heightened supervisory sensitivity and vigilance for

      uncovering and eradicating Constitutional violations; procedures whereby

      members of the public who have experienced Constitutional police

      violations are encouraged to access a simple, convenient, non-retaliatory,



                                     51
Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 52 of 74




 and responsive procedure to register their complaints and receive prompt,

 objective responses; procedures carefully cataloging complaints (legal,

 formal and informal) and their respective outcomes – by name, nature of

 claim, and resolution and corrective action if any; procedures for the

 efficient, effective, objective investigations of all claims and complaints,

 for their analysis, and requiring the prompt and open imposition of

 disciplinary, corrective action or policy or procedural change; procedures

 for promptly responding to those who registered complaints and for

 securing feedback concerning the resolution reached (necessary to restore

 good community relations and to encourage the belief that their complaints

 will not be ignored); procedures requiring remedial training in Fourth

 Amendment safeguards including the use of force limitations; procedures

 requiring training and remedial retraining in the Fourteenth Amendment

 safeguards and, especially the essential need for accurate, objective and

 comprehensive Complaint, report and Affidavit writing; practices and

 procedures for officer conduct which places the focus of the truth-seeking

 process and on eliminating police misconduct rather than protecting it from

 prosecution, punishment or discipline; procedures for the complete

 statistical analysis of police complaints from whatever source, I.A.

 outcomes, use of force incidents, the race of use of force victims, criminal



                                52
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 53 of 74




      charges filed, prosecutions pursued and criminal convictions secured, etc.;

      procedures which permit the prompt identification and retrieval of all

      complaints, outcomes, and evidence, (including videos) on an individual

      officer basis; etc.

178. The existing customs within the Easton Police Department created an

      unreasonable risk of injury to citizens such as Plaintiff, in the absence of

      the above-specified supervisory practices.

179. Defendants Panto, Scalzo, and Campos were aware that the risks existed

      because they were obvious and because they had previously resulted in

      constitutional claims and violations by officers under their supervision.

180. Defendants Panto, Scalzo, and Campos were indifferent to these risks,

      given their failure to punish or otherwise remediate past conduct which

      resulted in adverse consequences from those risks, and their failure to

      modify departmental practices, policies, General Orders, and procedures

      which have been brought to their attention as being seriously deficient, if

      not unconstitutional on their face.

181. The underlying Constitutional violations inflicted on the Plaintiff resulted

      from Defendants Panto, Scalzo, and Campos’ failure to employ the above,

      and other, supervisory practices, or policies, and failing to train, instruct,

      and monitor the line supervisors below them in the chain of command.



                                      53
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 54 of 74




   182. As a result of the deficient supervision and policymaking of the Defendants,

         Plaintiff suffered the damages alleged herein.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

award judgment in Plaintiff’s favor and against Defendants Pawlowski and Morris

and John/Jane Doe supervisors, jointly and severally, in an amount in excess of the

One Hundred Fifty Thousand Dollars ($150,000.00) limit for arbitration in the

Federal District Court for the Eastern District of Pennsylvania, together with

punitive damages against Defendants in their individual capacities and, such other

relief, including injunctive relief, which the Court may find appropriate.

                                   COUNT X
                                42 U.S.C. § 1983
                               Municipal Liability
                              Against City of Easton

   183. The preceding paragraphs, especially those which set forth, in and of

         themselves, facts upon which Monell liability against the City of Easton

         will safely reside, are incorporated herein by reference as though fully set

         forth.

   184. The Easton Police Department has a long history of mishandling crowds,

         especially those consisting of people with mixed intentions.

   185. At least as far back as Ricker v. Weston and the City of Easton, et. al.,

         where, six (6) Easton Police Officers charged and injured a crowd of loud

         Phillipsburg high school football fans taking their traditional walk over the

                                         54
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 55 of 74




      Phillipsburg – Delaware River Bridge following their victory over Easton

      High School’s football team, the City of Easton and its police department

      have failed to train and instruct their officers on how to handle noisy

      crowds without violating individual’s civil rights in the process, and

      without allowing the malevolent intentions of only a few police officers

      dictate the conduct of the other officers present.

186. In Ricker, the jury awarded a verdict in excess of One Million Dollars

      against the City of Easton and its defendant officers, including hundreds

      of thousands of dollars in punitive damages against the officers for conduct

      which the jury found to be so outrageous as to be inacceptable in a civilized

      society, conduct which was again observed here. In fact, the City there

      secretly gave heroism awards to the very officers who the jury found to

      have committed outrageous, willful and wanton assaults upon innocent

      men, women, and children.

187. From that time until the present, the City and its officers have paid out

      judgments and/or settlements for violations of civil rights in excess of Six

      Million Dollars and, the City and its officers were subject to both civil and

      criminal investigations which concluded, inter alia, that not only were its

      officers’ handling of crowds historically deficient due to lack of training,

      lack of policies, lack of enforcement and supervision but, that the City and



                                      55
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 56 of 74




      its Police Department also failed to: adopt and enforce appropriate policies

      to properly deal with “susceptible [minority and poorer] populations [and]

      to protect those most vulnerable citizens and to provide parole officers with

      clear guidance that could prevent needless injuries or death; adopt and

      enforce policies, and to train officers in the need to attempt to verbally de-

      escalate situations before employing force; provide effective taser training

      and to require effective taser warnings prior to use; conduct proper

      investigations of its officers alleged misconduct, instead of untimely

      disorganized so-called “investigations” which lacked basic protocols; have

      officers consistently follow the policies which did exist; provide necessary

      training to enforce policies and procedures regarding officer compliance

      in such areas as the proper use of force; require the proper, consistent and

      accurate preparation of use of force incident reports; require Use of Force

      reports which needed more detail, better consistency among officers’

      reports and better supervisory review; and failed to provide proper training,

      policies and procedures and supervision of the Use of Tasers by its officers.

188. As an express condition of one multi-Million Dollars civil rights police

      abuse case settlement with the City, the City was required to have the

      operation of its Police Department and the way the policy-makers ran it,

      reviewed by the Pennsylvania’s Chiefs of Police Association and Keystone



                                      56
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 57 of 74




      Municipal Services. Both organizations issued reports received by the City

      of Easton in June of 2015, which were highly critical of the structure and

      command of the police department which, continued to operate as the

      prime mover in the instant incident.

189. Thereafter, a statewide investigating grand jury (#22) was empaneled to

      investigate the death of one Easton Police Officer by another and its report,

      issued on, March 15, 2006, addressed not only the officer’s death, but also

      the command, culture and training of the EPD and found each aspect

      significantly deficient in ways that continued and, in fact, were the, same

      moving force behind the instant unconstitutional assault upon this Plaintiff

      and her home; and, had they been corrected, the instant incident would not

      likely have occurred.

190. As this and other intervening civil rights lawsuits clearly demonstrate,

      those recommendations were not taken seriously by the City and its

      Policymakers or Supervisors.

191. The above findings of serious deficiencies in the City’s operation of its

      police department were also included in those made by the United States

      Department of Justice which opened a rare criminal investigation into the

      City of Easton’s pattern of police brutality in October of 2005, conducted




                                      57
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 58 of 74




      pursuant to the Violent Crime Control and Law Enforcement Act of 1994,

      42 U.S.C. § 14141.

192. Rather than being criminally prosecuted, the City entered into an

      agreement with the Justice Department to make substantial changes in the

      policies, practices, supervision, structure, culture, training and discipline

      of its police department and officers.

193. Because of a failure to substanstially comply with the requirements of the

      agreement, it was extended from merely a one year agreement until it was

      finally closed on July 31, 2015, when it was closed, nearly ten (10) years

      later.

194. From that time until the present, the City and its police department and

      officers have reverted to its pre-agreement culture and conduct of

      Constitutional abuses as evidenced by the conduct giving rise to the instant

      cause of action, and others.

195. In fact, a little over one month ago, the City of Easton settled a lawsuit

      brought against it by one of its own (and few) minority police officers,

      George E. Lockett, Jr., who asserted in a federal civil rights lawsuit that he

      suffered retaliation for reporting to superiors racist conduct that was

      systemic within the Easton Police Department and which reached up to

      and including its command structure.



                                      58
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 59 of 74




196. The City, through Defendant Luis Campos, publicly denied Lockett’s

      claim, but confidentially paid him a settlement conditioned upon an

      agreement that he not further discuss what he knew about racism having

      become a matter of an extensive culture within the Easton Police

      Department.

197. Prior to July 27, 2019, the Defendant City of Easton continued its long

      history of Constitutional violations of the rights of it’s citizens by either

      failing to develop policies or, developing and maintaining policies and/or

      customs exhibiting deliberate indifference to the Constitutional rights of

      persons in Easton, without which the aforesaid violations of Plaintiff’s

      Constitutional rights would likely not have occured.

198. The violations of Plaintiff’s Constitutional rights under the Fourth and

      Fourteenth Amendments to the United States Constitution, Plaintiff’s

      damages, and the conduct of the individual Defendants were directly and

      proximately caused by the actions and/or inactions of Defendant City of

      Easton, by and through its decision-makers, which has encouraged,

      tolerated, ratified, and has been deliberately indifferent to, inter alia, the

      following policies, patterns, practices, and customs, and to the need for

      more or different training, supervision, investigation, or discipline in the

      areas of:



                                      59
Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 60 of 74




    a. The use of force by police officers;

    b. The proper exercise of police powers, including, but not limited to

       the making of an arrest, proper search and seizure, and the use of

       force;

    c. The monitoring of officers whom it knew or should have known

       were suffering from emotional, psychological, and/or drug

       dependent problems that impaired their ability to function as

       officers;

    d. The failure to identify and take remedial or disciplinary action

       against police officers who were the subject of prior civilian or

       internal complaints of misconduct;

    e. Police officers’ use of their status as police officers to employ the

       unreasonable use of force especially out of racial or other personal

       animus, or to achieve ends not reasonably related to their police

       duties;

    f. The failure of police officers to follow established policies,

       procedures, directive, and instructions regarding the warrantless

       entry of homes, seizures and/or arrests and the use of force under

       such circumstances as presented by this case;




                                60
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 61 of 74




         g. The failure to properly sanction or discipline officers who are aware

            of and conceal, and/or aid and abet, violations of Constitutional

            rights of citizens by other Easton police officers; and

         h. The practice among Easton police officers of subjecting citizens to

            unlawful force, with the intention of precluding such individuals

            from instituting civil claims by falsifying the events which occurred,

            in official reports and by conducting sham investigations.

199. It was also the policy and/or custom of the Defendant City of Easton to

      inadequately and improperly investigate citizen complaints of police

      misconduct, and acts of misconduct were instead tolerated and/or justified

      by the City of Easton, including, but not limited to, complaints of citizens,

      especially minority citizens, or even those of its own officers

200. It was also the policy and/or custom of the Defendant City of Easton to

      inadequately screen during the hiring process (including psychological and

      drug screening) and to fail to intermittently test thereafter, and to

      inadequately train and supervise its police officers, including Defendant

      police officers, thereby failing to adequately discourage further

      Constitutional violations on the part of its police force in general, and

      Defendant Officers in particular.




                                      61
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 62 of 74




201. The Defendant City of Easton did not require or demand appropriate in-

      service training or re-training of officers who were known to have engaged

      in police misconduct or who were known to encourage or tolerate same.

202. In fact, no officer of any rank, in any department of the EPD, ever came to

      a training director and recommended any changes in the officer training to

      prevent the excessive use of force, eventhough excessive force claims were

      numerous and, eventhough the City of Easton was required to pay out over

      millions of dollars in excessive force claims in the recent past.

203. The Defendant City of Easton also did not adopt needed policies, which

      should have been intended and calculated to avoid the Constitutional

      violations referred to herein, including specifically those that follow.

204. The lacking practices or procedures (or policies), which Defendant City of

      Easton was required, at a minimum, to promulgate, implement, monitor

      and, if necessary, modify, include, inter alia, the following: a heightened

      supervisory sensitivity and vigilance for uncovering and eradicating

      unconstitutional violations, especially those that are driven by overly

      aggressive officers; procedures whereby members of the public who have

      experienced Constitutional police violations are encouraged to access a

      simple, convenient, non-retaliatory, and responsive procedure to register

      their complaints and receive prompt, objective responses; procedures



                                      62
Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 63 of 74




 carefully cataloging complaints (legal, formal and informal) and use of

 force, and their respective outcomes, publicly if necessary, – by name,

 nature of claim, evidence available and resolution, including corrective

 action, if any; procedures for the efficient, effective, objective

 investigations of all claims and complaints, their analysis and requiring the

 prompt and open imposition of disciplinary, corrective action, remedial

 training, or policy or procedural change; procedures for promptly

 responding to those who registered complaints, or who self-reported, and

 for securing citizen feedback concerning the resolution reached (necessary

 to restore good community relations and to encourage the belief that their

 complaints will not be ignored); procedures for racial/cultural sensitivity

 training; procedures for the active pursuit and enlistment of minority

 heritages, including Puerto Rican, and with multi-lingual abilities;

 procedures requiring remedial training in Fourth and Fourteenth

 Amendment safeguards including citizen’s Constitutional rights to be free

 from unlawful search and/or seizure, and the use of force limitations;

 procedures requiring training and remedial retraining in the Fourteenth

 Amendment safeguards and, especially the essential need for accurate,

 objective and comprehensive Complaint, report and Affidavit writing;

 practices and procedures for officer conduct which places the focus of the



                                 63
   Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 64 of 74




     truth-seeking process and on eliminating police misconduct rather than

     protecting it from prosecution, punishment or discipline; procedures for

     immediately identifying circumstances and the identity of officers who are

     excessive force prone and/or who file fabricated or incomplete reports;

     procedures for conducting both internal and external objective reviews of

     all claims of unconstitutional or otherwise unlawful police conduct;

     procedures for identifying officers who are in need of remedial training;

     procedures for testing the validity and efficiency of I.A. and O.P.S.

     operations; and procedures for effectively and independently, monitoring

     officers’ drug (including steroid) or alcohol abuse (such as random testing)

     and for monitoring and testing officer’s mental health (including anger

     management issues) and racial bias; racial sensitivity trainings; de

     escalation training; crowd interaction training; competency based training

     and testing; competency based training, and testing regarding psychomotor

     skills, especially when it comes to electronic control weapons (ECWs,

     Tasers, etc.)

205. The existing customs within the Easton Police Department created an

     unreasonable risk of injury in the absence of the above-specified

     supervisory practices and procedures.




                                    64
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 65 of 74




206. The City of Easton policy makers were aware that these risks existed

      because they were obvious and because these risks had resulted in

      Constitutional harms, which had occurred previously under their

      supervision.

207. The City of Easton policy makers were indifferent to these risks, given

      their failure to eliminate or remediate those responsible for the past

      unconstitutional consequences of said risks, and their failure to modify

      departmental practices, policies, General Orders, and procedures which

      have been brought to their attention as being seriously deficient, if not

      unconstitutional on their face.

208. It was the policy and/or custom of the Defendant City of Easton to allow

      and even promote the excessive use of force by its officers, as well as the

      commission of the other Constitutional violations described herein,

      including the cover-up of such acts and/or omissions.

209. In spite of numerous and various excessive force complaints made against

      the EPD relating to arrests, physical contact with citizens, and the use of

      manual devices which deploy force, such as the Taser, the City and EPD

      have never proposed any changes to the EPD’s Use of Force Policy to curb

      excessive use of force, eventhough the City of Easton was required to pay

      millions of dollars in excessive force claims in the recent past.



                                        65
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 66 of 74




210. Although an expert in police use of force advised the City and EPD at least

      as early as 2013 that the City had in place a defective and unlawful use of

      force policy and practice that grants unfettered discretion to officers to use

      force and which expressly permits the use of force on non-assailants, on

      resistors, and on individuals who have not actually assaulted police officers

      but merely defended themselves against excessive force, the City and EPD

      never changed its use of force policy to protect its citizens from police

      abuse.

211. Other experts have similarly advised the City and EPD of its unlawful

      force policy, and its defective policy relating to, but have ignored these

      experts and brought no change, either in policy directives or in actual

      enforcement, to remedy its unlawful policies and practices.

212. As a result of the above described policies and customs and failure to

      enforce and/or adopt necessary and appropriate policies, police officers of

      the Defendant City of Easton, including the Defendants, believed that their

      actions would not be properly monitored by supervisory officers or the

      City and reasonably believed that their misconduct would not be

      investigated or sanctioned, but would be tolerated and even encouraged.

213. As stated hereinbefore, the promulgation of general orders, policies, or

      practices which are directed at creating potential defenses for officers’



                                      66
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 67 of 74




          unconstitutional acts, including the assaultive and conspiratorial acts

          alleged herein, rather than general orders, policies or practices which are

          directed at identifying, punishing and eliminating those unconstitutional

          acts, and which ignore the Constitutional protections guaranteed to all

          citizens, constitutes irrefutable evidence of the City, its supervisors and

          decision-makers, deliberate indifference to those rights.

   214. The above described deficient policies and customs, and the failure to

          enforce, modify, terminate and/or adopt and enforce necessary and

          appropriate policies, practices, procedures, and General Orders,

          demonstrates a deliberate indifference on the part of the policymakers of

          the Defendant City of Easton, and has continued to serve as the moving

          force behind, and the cause of, the violations of the Plaintiff’s rights as

          alleged herein, as well as the claimed damages which resulted therefrom.

   215. But for this deliberate indifference, the injuries, which were suffered by

          the Plaintiff, would, in all likelihood, not have occurred.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

judgment in Plaintiff’s favor and against the Defendant City of Easton, in an amount

in excess of the One Hundred Fifty Thousand Dollar ($150,000.00) limit for

arbitration in the Federal District Court for the Eastern District of Pennsylvania and,

such other relief, including injunctive relief, which the Court may find appropriate.



                                          67
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 68 of 74




                                    COUNT XI
                             State Assault and Battery
                             Against Defendant Kinnel

   216. The preceding paragraphs are incorporated herein by reference as though

         fully set forth.

   217. Defendant Kinnel intentionally assaulted and battered Plaintiff as stated

         hereinbefore.

   218. As a result of Defendant’s assault and battery, Plaintiff suffered the

         damages stated herein.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

judgment in Plaintiff’s favor and against Defendants Officers, jointly and severally,

in an amount in excess of the One Hundred Fifty Thousand Dollar ($150,000.00)

limit for arbitration in the Federal District Court for the Eastern District of

Pennsylvania, together with punitive damages against Defendants in their individual

capacities and, such other relief, including injunctive relief, which the Court may

find appropriate.

                                    COUNT XII
                              State Action - Trespass
                         Against Defendant Kinnel and Does

   219. The preceding paragraphs are incorporated herein by reference as though

         fully set forth.




                                         68
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 69 of 74




   220. On July 27, 2019, as more fully described hereinbefore, Defendant Kinnel,

          and Does, intentionally entered into the property of Plaintiff located at 934

          Ferry Street, Easton, PA 18042.

   221. They did so not only intentionally, without a warrant and without privilege

          to do so but, they forcefully entered without the consent of the Plaintiff,

          thereby violating the Plaintiff’s right to peaceably enjoy full use of her

          property and causing her substantial and continuing emotional distress.

   222. The entrees made were unlawful, intentional, forceful, willful, wanton, and

          made in reckless disregard for the rights of the Plaintiff, entitling her to

          punitive damages in addition to compensatory damages.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

judgment in Plaintiff’s favor and against all Defendant Officers, jointly and severally,

in an amount in excess of the One Hundred Fifty Thousand Dollar ($150,000.00)

limit for arbitration in the Federal District Court for the Eastern District of

Pennsylvania, together with punitive damages against Defendants in their individual

capacities, and such other like below wherefore

                                   COUNT XIII
                              State Civil Conspiracy
                    Against All Individual Defendants and Does

   223. The preceding paragraphs are incorporated herein by reference as though

          fully set forth.



                                          69
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 70 of 74




   224. The referenced Defendants conspired to engage in the tortious State claims

         alleged herein, whereby each Defendant acted in concert, pursuant to an

         agreement, to cause the stated harms or in some way facilitated the

         conspiratorial objective of inflicting the resulting harms, upon the Plaintiff,

         by their own acts or omissions or by those of fellow co-conspirators.

   225. As a result of the aforesaid conspiracy engaged in by Defendants, Plaintiff

         suffered the damages stated herein.

   226. The conspiracy entered into was intentional, deliberate, willful, wanton

         and engaged in with a reckless disregard for the well-established

         Constitutional rights of the Plaintiff warranting punitive as well as

         compensatory damages.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

judgment in Plaintiff’s favor and against each Defendant, jointly and severally, in an

amount in excess of the One Hundred Fifty Thousand Dollar ($150,000.00) limit for

arbitration in the Federal District Court for the Eastern District of Pennsylvania,

together with punitive damages against Defendants in their individual capacities and,

such other relief, including injunctive relief, which the Court may find appropriate.




                                          70
    Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 71 of 74




                               COUNT XIV
                     State Constitutional Violations
                Against All Individual Defendants and Does

227. The preceding paragraphs are incorporated herein by reference as though

      fully set forth.

228. The conduct of the Defendants, as alleged herein, was violative of the

      Plaintiff’s rights under Article I, Section 1, Article I, Section 8 and Article

      I, Section 9 of the Constitution of the Commonwealth of Pennsylvania.

229. As a result of the Defendants’ conduct, which was violative of the

      guarantees afforded Plaintiff under the Pennsylvania Constitution, Plaintiff

      suffered the damages stated herein.

230. To the extent that the Supreme Court of Pennsylvania may still not have

      ruled on the precise issue of whether these sections of the Pennsylvania

      Constitution provide a private cause of action for monetary damages to its

      citizens, Plaintiff nonetheless asserts her well-recognized right to

      injunctive relief – prohibiting the Defendants from their continued

      engagement in the acts complained of herein.

231. Plaintiff believes and therefore alleges that she is at continuing risk to

      suffering the identical harms by these Defendants in the event that court

      intervention does not occur and/or an appropriate permanent injunction is

      not entered.



                                       71
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 72 of 74




WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

judgment in Plaintiff’s favor and against all Defendant Officers, jointly and severally,

and in the form of equitable relief.

                                       OTHER

   232. Plaintiff respectfully requests a jury to deliberate upon the within causes

          of action.

   233. The within case is not subject to arbitration.

   234. Where permitted, the Plaintiff demands reasonable legal fees, costs,

          interest, expenses, delay damages, compensatory damages, punitive

          damages and any other damages deemed appropriate by the Court.

   235. Plaintiff requests that this Honorable Court issue declaratory and

          injunctive relief, as appropriate, declaring the within described practices to

          be unlawful, and enjoining their present and continued employment and

          effects.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court for

each Count alleged:

          a. Award compensatory damages to Plaintiff against each Defendant,

             jointly and severally, in an amount in excess of $150,000.00 exclusive

             of interest and costs in each of the foregoing Counts;




                                          72
Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 73 of 74




 b. Award punitive damages to Plaintiff against each of the individual

    Defendants, in their individual capacities, jointly and severally, in an

    amount in excess of $150,000.00 exclusive of interest and costs in each

    of the foregoing Counts;

 c. Award reasonable attorney’s fees and costs to the Plaintiff, as may be

    awardable pursuant to 42 U.S.C. Section 1988, the Civil Rights

    Attorney’s Fees Award Act of 1976, or any other appropriate statutory

    provisions;

 d. Enter an Order enjoining Defendants from engaging in the future in the

    conduct identified in the Complaint as violative of 42 U.S.C. §§

    1983,1985, 1986 and 1988, the 4th and 14th Amendments of the

    Constitution of the United States, and Article I, Section 1, Article I,

    Section 8, and Article I, Section 9 of the Pennsylvania Constitution; and

    further affirmatively requiring the Defendant City of Easton to engage

    in appropriate remedial efforts to adopt, and enforce, policies for the

    Easton Police Department that are calculated and intended to preclude

    the conduct alleged to have been engaged in by the Defendants named

    herein and providing for the independent monitoring of same more

    extensive than that previously conducted by the United States

    Department of Justice; and



                                 73
       Case 5:21-cv-03337-JMG Document 1 Filed 07/27/21 Page 74 of 74




         e. Award such other and further relief, as this Court may deem appropriate.



                                                   Respectfully Submitted:

Dated: July 27, 2021                         By:   _________________________
                                                   Robert E. Goldman, Esquire
                                                   PA Attorney I.D. # 25340
                                                   535 Hamilton Street, Suite 302
                                                   Allentown, PA 18101
                                                   (610) 841-3876
                                                   reg@bobgoldmanlaw.com
                                                   Attorney for Plaintiff




                                        74
